764 F.2d 747
UNITED STATES of America, Plaintiff-Appellee,v.Omar Herman BACCA-BELTRAN, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Robert CHEMALY, Defendant-Appellant.
Nos. 82-6161, 83-5065.
United States Court of Appeals,Eleventh Circuit.
June 6, 1985.

Theodore Sakowitz, Federal Public Defender, Gary S. Pont, Asst. Federal Public Defender, Donna R. Rougeux, Miami, Fla., for O.H. Bacca-Beltran.
Stanley Marcus, U.S. Atty., Linda Collins Hertz, Lawrence H. Sharf, David O. Leiwant, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
Rosen & Rosen, P.A., Lawrence N. Rosen, Miami, Fla., for R. Chemaly.
Appeals from the United States District Court for the Southern District of Florida;  Sidney M. Aronovitz and Donald J. Porter, Judges.
ON SUA SPONTE RECONSIDERATION
(Opinion September 20, 1984, 11th Cir., 1984, 741 F.2d 1361).
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON, and CLARK, Circuit Judges.

BY THE COURT:

1
On the Court's own motion, and a majority of the judges of this court in active service having voted in favor thereof,


2
It is ORDERED that the order entered December 18, 1984 granting a rehearing en banc in these appeals is hereby VACATED.  The opinions of the panel in these causes filed September 20, 1984 are hereby REINSTATED.  The mandate shall issue forthwith.